Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10-15 are withdrawn; claims 1-9 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the steps of receiving data, calculating, determining and configuring, all of which appear to be steps that can be done mentally. This judicial exception is not integrated into a practical application because the claims only recite one additional element – a controller. The controller recited is at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic controller component. Accordingly, this controller does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the steps amounts to no more than mere instructions to apply the exception using a generic controller component. Mere instructions to apply an exception using a generic controller component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bheda et al. (US 2018/0329395).
Claim 1: Bheda et al. discloses an additive manufacturing system for generating a three-dimensional object by processing successive layers of build material (title). The system includes a controller to receive data relating to a three-dimensional object to be generated (¶¶ 80-82); calculating, based on the data, an estimated time to process each layer (¶¶ 81-82); determine a longest time of the estimated times (¶¶ 43-57, 82; because each layer is identical, the minimum time is the longest time); and prior to processing any of the layers of build material, configure the system to process each layer equal to the longest time (¶¶ 52-57, 82; figure 2; prior to processing any of the layers of build material, a time of 2.5 minutes is determined to be required to deposit 76 layers. Figure 2 shows that after a first layer is deposited in accordance with the build instructions, the layer is cured and analyzed to determine whether the layer is fully cured. When the answer is “Yes” the settings are saved, and the remaining 75 layers are deposited and cured in the same manner in a total of 3.2 hours to “produce a fully-cured, ready-to-use object.” (¶ 57). Thus, when the calculated estimated time is equal to, or greater than, the time to cure a single layer of extrudate, the estimated time is the longest time that all layers are cured).
Claim 2: Bheda et al. discloses a thermal monitoring system which enables the temperature to be adjusted and maintained (¶ 20).
Claim 3: Bheda et al. discloses adjusting a rate at which the polymer is deposited (claim 10).
Claim 4: Bheda et al. discloses curing for exactly the minimum cure time (¶ 58).
Claim 5: Bheda et al. discloses the controller controlling the system to generate the object (¶ 75).
	Claim 6: Bheda et al. discloses the data being a dimension of a portion of the object (¶ 22).
	Claim 7: Bheda et al. discloses a parameter being the speed of generation of the object (¶¶ 16-18).
	Claim 8: Bheda et al. discloses moving the build plate 310, receiving print agents, and heating twice to fully cure each layer (¶ 39, 74).
	Claim 9: Bheda et al. discloses depositing the polymer, curing, and checking the cured layer. The full time/temperature settings are stored and used to process each additional layer (¶ 65).

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant argues that “it is clear that the curing time for each layer of an object in Bheda is not the same. The method of producing the object is continually updating or refining the timing of the curing step for each layer. Bheda does not teach that all layers are cured or processed an amount of time equal to the longest time. Bheda merely teaches that each subsequent layer is cured for at least the longest time previously recorded and stored (archived) from a previous layer. There is nothing in Bheda teaching that any number of previous layers may have been fully cured in less time than subsequent layers.” This argument has been considered but is not persuasive for three reasons:
First, as discussed in paragraphs 52-57, and figure 2, of Bheda et al., prior to processing any of the layers of build material, a time of 2.5 minutes is determined to be required to deposit 76 layers. Figure 2 shows that after a first layer is deposited in accordance with the build instructions, the layer is cured and analyzed to determine whether the layer is fully cured. When the answer is “Yes” the settings are saved, and the remaining 75 layers are deposited and cured in the same manner in a total of 3.2 hours to “produce a fully-cured, ready-to-use object.” (¶ 57). Thus, when the calculated estimated time is equal to, or greater than, the time to cure a single layer of extrudate, the estimated time is the longest time that all layers are cured, which is no less than required by the instant claims.
Second, the fact that the controller of Bheda et al. also includes the ability to perform alternative operations in different embodiments, such as an embodiment where the estimated time is less than the fully-cured time and adjustments to the cure time can be made, is not precluded by the instant claims.
Finally, even assuming, arguendo, that the controller of Bheda et al. did not perform one or more of the recited steps in independent claim 1, Bheda et al. still anticipates every element. Claim 1 merely requires a system that includes “a controller to” perform a number of steps. Notably, the claim does not require the controller to be “adapted for,” or “configured to,” perform the steps. While in some circumstances the Federal Circuit has determined that these phrases would require the controller to be a special purpose controller capable of performing the function without further programming, this is not the case here because this language is not in the instant claims. Programming, or installation of software, would allow Bheda et al.’s controller to perform every step recited in claim 1.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754